Citation Nr: 0711260	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  94-47 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pyschiatric disability, other than post-traumatic stress 
disorder (PTSD)

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel 



INTRODUCTION


The veteran had active service from June 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The reopened claim of entitlement to service connection for a 
psychiatric disability, other than PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  In an unappealed October 1978 rating decision, the RO 
denied service connection for a psychiatric disability, other 
than PTSD.

2.  The evidence added to the record since the October 1978 
RO denial, when viewed in the context of the entire record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The competent evidence of record does not establish that 
the veteran has a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The October 1978 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, other than PTSD, is final.  
38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the October 1978 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, other than PTSD, have been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001); 
38 C.F.R. § 3.159 (2006).

3.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material", as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  A 
review of the claims file reveals that, in light of the Kent 
decision, the October 2004 AOJ VCAA notification letter sent 
to the veteran is insufficient.  Although the letter informed 
the veteran that new and material evidence could be submitted 
to reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not correctly informed of 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  However, 
because the instant decision reopens the veteran's service 
connection claim, any deficiency with respect to notice 
regarding new and material evidence is moot and no harm or 
prejudice to the appellant has resulted.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

With respect to the veteran's claim for service connection 
for PTSD, VA satisfied its duty to notify by means of October 
2004 and July 2005 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The Board observes that the aforementioned letters 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, private 
and VA treatment records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  New and Material Evidence

It is observed that, in an October 2006 supplemental 
statement of the case, the RO found that new and material 
evidence had been received, and proceeded to deny the 
claim on the merits.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's
injury or disability, even where it would not be enough to 
convince the Board to grant a claim

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
received to reopen a claim for a pyschiatric disability, 
other than PTSD.  It is noted that the RO initially denied 
service connection for such disability in October 1973 on the 
basis that the veteran's diagnosed personality disorder was a 
constitutional or developmental abnormality and was not a 
disability under the law.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  
Subsequent to the October 1973, the veteran filed several 
claims to reopen his claim for service connection for a 
pyschiatric disability.  The last RO denial of the claim was 
in October 1978, at which time the RO found that there was no 
new and material evidence relative to service connection for 
a nervous condition that was a neurosis or psychosis.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.

The evidence received since the final October 1978 decision 
includes private and VA outpatient records showing post-
service treatment for a pyschiatric disability that has been 
diagnosed as dysthymia, anxiety, and major depressive 
disorder. These additional diagnoses were not considered at 
the time of the prior final denial. (At that time the veteran 
was only diagnosed with passive-aggressive personality 
disorder).  This additional evidence relates to an 
unestablished fact necessary to substantiate the claim (i.e., 
additional current psychiatric disability), that was not 
previously considered, and as such, is not cumulative or 
redundant.  The newly submitted evidence also includes a 
December 2003 VA examination report, in which the examiner 
opined that the veteran's anxiety and depression were not 
related to his military service.  This additional evidence, 
which bears directly and substantially on whether the veteran 
has a current psychiatric disability related to service, was 
not previously considered and is not cumulative or redundant.  
Thus, the additional evidence, considered in conjunction with 
the record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
evidence received subsequent to the October 1978 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claim for service connection for a 
psychiatric disability, other than PTSD, is reopened.

2.  Service Connection - PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service, to support a claim of entitlement to service 
connection for PTSD, will vary depending on whether or not 
the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (f) (2006); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran asserts that service connection is warranted for 
PTSD.  In this case, the record does not establish, and the 
veteran does not contend, that his in-service stressors are 
related to engaging in combat activity with the enemy.  
Rather, the veteran relates several non-combat related 
stressors, including participating in experimental drug 
testing at Aberdeen Proving Grounds.  He also related having 
to participate in rescue operations as a fireman, including 
an incident where after witnessing the dead, dismembered 
bodies of two pilots killed in a helicopter crash, he had to 
gather the body parts and put them in body bags to be 
identified.  He also reported another incident where he 
rushed into a burning UHIB helicopter to save the pilots and 
was struck in the head from the rear side and knocked 
unconscious.  Another stressor that the veteran related 
involved an occurrence where he rescued a woman who had been 
in a car accident but later found her infant child dead after 
being crushed underneath the car.  Therefore, as the veteran 
does not have combat experience, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of his claimed stressors.  

In this case, with respect to his participation in 
experimental drug testing, the U.S. Army Medical Research 
Institute of Chemical Defense, Research Operations Division, 
Aberdeen Proving Ground, Maryland, in an August 2003 letter, 
indicated that its records did not document the veteran as a 
participant in the medical Research Volunteer Program.  
However, with respect to the stressors related to his being a 
fireman, his DD Form 214 as well as his DA Form 20, reflect 
that his military occupational specialty was that of a 
firefighter.  Moreover, the record contains a December 1969 
letter from Capt. E. R. M., Company Commander, Crash Rescue 
Company, in which he informed the veteran's parents that the 
veteran was being awarded a unit citation for outstanding 
performance of duty and disregard to self safety in 
connection with a December 9, 1969 incident in which he 
entered a burning aircraft in order to rescue the pilot and 
co-pilot.  Accordingly, the Board finds that such independent 
evidence is sufficient to corroborate the veteran's 
statements as to the occurrence of the stressors related to 
his involvement in rescue operations as a fireman.

However, despite evidence of an in-service stressor, the 
record does not establish that the veteran has a current PTSD 
diagnosis.  In this regard, although, the record demonstrates 
that both private and VA treatment records dated in 1995 and 
1996 reflect that the veteran had PTSD symptoms, there is no 
evidence that he has ever been clinically diagnosed with 
PTSD.  Indeed, in a June 1994 PTSD VA examination report, the 
examiner reported that:

[t]he veteran's symptoms and signs do not 
appear in accord with the criteria of the 
DSM3.  The veteran relates a stress that 
would appear outside the usual human 
experience in his report of the 
helicopter incident.  This traumatic 
incident does not appear engraved in 
dreams...Persistent avoidance of stimuli 
associated with the trauma to do not 
appear evident...For these reasons, the 
arrival at the diagnosis of PTSD remains 
incomplete.

Likewise, on VA examination in December 2003, the examiner 
failed to diagnosis the veteran with PTSD, but rather 
diagnosed him with dysthymic disorder, anxiety disorder, and 
personality disorder.  He reported that the veteran's 
response to the PTSD symptoms checklist were not consistent 
with his clinical presentation suggesting exaggeration of his 
symptoms.  

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current PTSD diagnosis, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has PTSD that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has PTSD 
that is related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.


ORDER

As new and material evidence has been received, the claim for 
service connection for a pyschiatric disability, other than 
PTSD, is reopened, and the appeal, to this extent, is 
granted.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability, other than PTSD.  A review of his 
service medical records reflect that on his May 1971 report 
of military separation medical examination, the examiner 
reported that the veteran had "depression and nervous 
trouble due to personal problems, no medication; no comp., no 
seq."  Post-service treatment records reflect that since 
1978, the veteran has been variously diagnosed including with 
depression, dysthymia, and anxiety.  With respect to the 
etiology of the veteran's current pyschiatric disability, a 
VA examiner, in December 2003, opined that the veteran's 
anxiety and depression were not related to the veteran's 
military service.  However, in reaching this conclusion, the 
Board observes that the examiner did not provide any 
rationale for his opinion.  Nor did he reference the 
aforementioned May 1971 report of military separation medical 
examination which demonstrates that the veteran had 
depression while in service.  Therefore, the Board finds that 
a more complete clinical opinion as to nexus to service would 
be useful in the de novo adjudication of the veteran's 
reopened claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for a psychiatric disability, 
other than PTSD, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his pyschiatric 
disability, other than PTSD, since his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3. The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of all current psychiatric 
disability, to include depression and 
anxiety.

The examiner should be also requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
psychiatric disability, to include 
depression, is etiologically related to 
service, to include clinically documented 
psychiatric findings and diagnoses 
identified in service of depression and 
nervousness.

	The rationale for all opinions expressed 
should be set forth.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in conjunction with 
the examination.

4.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


